                 Case 13-11482-MFW             Doc 5188       Filed 06/12/19       Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - x Chapter 11
                                                                    :
    In re:                                                          : Case No. 13-11482 (MFW)
                                                                    :
    EXIDE TECHNOLOGIES,                                             :
                                                                    :
                                   Reorganized Debtor.1             :
                                                                    :
    -------------------------------- x

            REORGANIZED DEBTOR’S MOTION TO DETERMINE EXTENT OF
          LIABILITY FOR POST-CONFIRMATION QUARTERLY FEES PAYABLE
                         PURSUANT TO 28 U.S.C. § 1930(A)(6)

           Exide Technologies (“Exide” or the “Reorganized Debtor”), by its undersigned counsel,

moves the Court, pursuant to Federal Rule of Civil Procedure 5.1(a), made applicable to this

contested matter by Federal Rule of Bankruptcy Procedure 9005.1, for entry of an order

determining the extent of its liability for post-confirmation quarterly fees payable pursuant 28

U.S.C. § 1930(a)(6) (“Motion”). In support of the Motion, Exide respectfully states as follows:

           1.      The facts, points and authorities supporting this Motion are set forth in the

Memorandum of Law in Support of the Reorganized Debtor’s Motion to Determine Extent of

Liability for Post-Confirmation Quarterly Fees Payable Pursuant to 28 U.S.C. § 1930(a)(6)

(“Memorandum”) filed contemporaneously herewith and incorporated herein by reference.

           2.      By this Motion, Exide seeks a declaration that section 1004 of the Bankruptcy

Judgeship Act of 2017, Pub. L. No. 115-72, § 1004, 131 Stat. 1224, 1232 (October 26, 2017),

which amended 28 U.S.C. § 1930(a)(6) to impose an 833% increase in quarterly United States

Trustee (“UST”) fees (the “Amendment”) – with effect from the enactment date and without regard


1
 The last four digits of the Reorganized Debtor’s taxpayer identification number are 2730. The Reorganized
Debtor’s corporate headquarters are located at 13000 Deerfield Parkway, Building 200, Milton, Georgia
30004.
             Case 13-11482-MFW           Doc 5188        Filed 06/12/19   Page 2 of 3



to when a chapter 11 debtor filed its petition for relief – is unconstitutional both facially and as

applied to Exide.

       3.      As explained more fully in the Memorandum, the Amendment is unconstitutional

for three independent reasons. First, the Amendment violates the Bankruptcy Clause of the

Constitution, Art. I, § 8 cl. 4, because it is neither a uniform bankruptcy law nor is it applied

uniformly to a defined class of debtors across the United States. Second, the Amendment is

unconstitutionally retroactive because it constitutes an impermissible taking, and thus, violates due

process. See, e.g., Landgraf v. USI Film Prods., 511 U.S. 244 (1994). Third, the Amendment

imposes an unconstitutional user fee because the fee has no correlation to Exide’s actual use of the

UST program. See, e.g., Massachusetts v. United States, 435 U.S. 444 (1978).

       4.      Federal Rule of Civil Procedure 5.1 (“Civil Rule 5.1”), made applicable to this

contested matter by Federal Rule of Bankruptcy Procedure 9005.1, requires that a party filing a

“written motion, or other paper drawing into question the constitutionality of a federal … statute

must promptly … serve the notice of the constitutional challenge and the paper on the Attorney

General of the United States ….” Fed. R. Civ. P. 5.1(a)(2). The procedure set forth in Civil Rule

5.1 is “applicable to all contested matters and other proceedings within the bankruptcy case.” Fed.

R. Bankr. P. 9005.1 adv. comm. Note (2007) (emphasis added). Exide has filed and served its

Notice of Constitutional Challenge to Federal Statute on the Attorney General of the United States

in compliance with Civil Rule 5.1.

       5.      Accordingly, Exide requests the Court enter the proposed form of Order attached

hereto as Exhibit A determining that the Amendment is unconstitutional and the amount of fees

owed to the UST pursuant to 28 U.S.C. § 1930(a)(6) is no more than $30,000 per quarter through

the entry of the final decree in this chapter 11 case.
           Case 13-11482-MFW   Doc 5188     Filed 06/12/19    Page 3 of 3



Wilmington, Delaware                      FOX ROTHSCHILD LLP
June 12 , 2019
                                          /s/ Allen J. Guon
                                            Robert M. Fishman
                                            Allen J. Guon
                                            Terence G. Banich
                                            Laura A. Caplin
                                            321 N. Clark Street, Suite 1600
                                            Chicago, IL 60654
                                            Telephone: (312) 517-9200
                                            Facsimile: (312) 517-9201
                                            Email: rfishman@foxrothschild.com
                                            Email: aguon@foxrothschild.com
                                            Email: tbanich@foxrothschild.com
                                            Email: lcaplin@foxrothschild.com
                                            Counsel for the Reorganized Debtor
                                          - and -
                                          PACHULSKI STANG ZIEHL & JONES LLP

                                          /s/ James E. O’Neill
                                          Laura Davis Jones (Bar No. 2436)
                                          James E. O’Neill (Bar No. 4042)
                                          919 North Market Street, 17th Floor
                                          P.O. Box 8705
                                          Wilmington, DE 19899-8705 (Courier 19801)
                                          Telephone: (302) 652-4100
                                          Facsimile: (302) 652-4400
                                          Email: ljones@pszjlaw.com
                                          Email: joneill@pszjlaw.com

                                          Special Conflicts Counsel for the Reorganized
                                          Debtor
